Douglas, J.,
concurring. While I concur in the result reached in the majority opinion, it is unfortunate that the lead opinion strains mightily to avoid the fact that Mers v. Dispatch Printing Co. (1985), 19 Ohio St. 3d 100,19 OBR 261, 483 N.E. 2d 150, has in fact altered to a substantial degree the former absolutist position of the doctrine of employment-at-will in this state. It is a hopeful sign that the majority at least pays lip service to the fact that in a modern-day society, rules of employment need to be changed from those that pertained during the Industrial Revolution.
While conceding that changes have taken place in this field of the law, the majority, trying to carry water on both shoulders, unfortunately cites to Fawcett v. G.C. Murphy & Co. (1976), 46 Ohio St. 2d 245, 75 O.O. 2d 291, 348 N.E. 2d 144, and Phung v. Waste Management, Inc. (1986), 23 Ohio St. 3d 100, 23 OBR 260, 491 N.E. 2d 1114.
It is important to remind ourselves of the holdings in these two cases. The holding in Fawcett, supra, is that the employment-at-will doctrine is absolute in Ohio and is not limited by “ ‘* * * principles which protect persons from gross or reckless disregard of their rights and interests, wilful, wanton or malicious acts or acts done intentionally, with insult, or in bad faith.’ ” Fawcett, supra, at 249, 75 O.O. 2d at 293-294, 348 N.E. 2d at 147. In paragraph one of the syllabus in Phung, this court stated that “[pjublic policy does not require that there be an exception to the employment-at-will doctrine when an employee is discharged for reporting to his employer that it is conducting its business in violation of law. * * *” (Citation omitted.)
While in the case now before us the court applies Mers to a new situation, it drags along the outdated absolutist position exemplified in Fawcett and Phung. I eagerly await the time when this court tosses away the view that a party has the right to violate with malice aforethought the rights of others. Since this court does not tolerate this type of behavior in any other area of the law, we should likewise not condone gross disregard of rights of employees in the employment area.
Sweeney, J., concurs in the foregoing opinion.